Title: To George Washington from Rochambeau, 1 March 1784
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George

 

Paris March 1th 1784

You Will be, my Dear Général, Single confidant of this letter. I did foresee the ministry on the way Wherewith could be received here the defferent Demands that I have made to you, in order to increase or make Some additions in the Society of Cincinnatus, one did answer me that the King had a great repugnancy to permit to his Subjects any Stranger order, and it Was but by a particular consideration that he has for you and for the united States, he had permited to us to be aggregated in the form regulated by the général Society, but a considerable addition perhaps Would not be So Well received. as it is not convenient to me to engage you in one proceeding Which may be Would have not here a Kind reception, I beg to annul all the demands I have made to you by my foregoing letters, and I recommend only to you the two cases following as an explication to the deliberation already Settled by the général Society and that do not Wants any other consent in this country but that Which has been already given.

The Baron de l’Estrade Brigadier of the King’s armies. has marched, being L. Colonel, to the attack of the Redoubts of york town at the head of the first company of the french grenadiers, has been made Brigadier for this action on his return to St Domingo.
The chevalier de Lameth aid quarter Master Général, has been Wounded by the two shots in the attack of the redoubts of yorktown[,] has been made Colonel for this action, While he Was yet in his bed at Williamsburg in consequence of his Wounds.

    This two Caises appear to me alones Which may be comprised as an explication of the deliberation of the american army to Which the King has already given his consent, and Which consequently Will have no Want of New approbation of him, I am Sir With respect of your Excellency The Most obedient and Very humble Servant.

le cte de Rochambeau

